Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mikkelsen et al (US 7449034).  Mikkelsen et al teaches: A compression ignition engine method including the step of injecting a hydrous fuel into a cylinder of a compression ignition engine to effect ignition of the hydrous fuel within the cylinder, wherein the cylinder solely contains:
a. air, and
b, a hydrous fuel containing at least 20% water by mass,
during ignition.
See Mikkelsen et al; abstract; Table 5; Table 8; column 1, lines 7-17; column 2, lines 64-67; column 3, lines 14-45; and column 4, lines 25-53.  Note that the pressure and temperatures fall within the claimed range when converted to the claimed units.  Note Table 5 which teaches water at 25% by weight and Table 8 teaches water at 48% by weight. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahern et al (US 6487994).  Ahern et al teaches: A compression ignition engine method including the step of injecting a hydrous fuel into a cylinder of a compression ignition engine to effect ignition of the hydrous fuel within the cylinder, wherein the cylinder solely contains:
a. air, and
b, a hydrous fuel containing at least 20% water by mass,
during ignition.
See Ahern et al; abstract; column 3, lines 20-26; column 3, lines 43-65;  column 4, line 61 – column 5, line 2; and column 5, lines 25-45.  Note that the pressure and temperatures fall within the claimed range when converted to the claimed units. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747